Opinion by
Ekwall, J.
When the case was called for trial the petitioner introduced the testimony of two witnesses, an employee of petitioner and the Government examiner at the port of New Orleans. The respondent called two customs agents and a customs broker. It appeared that the petitioner had interviewed the customs examiner who suggested that entry be made at the invoice price and that petitioner write for further information from'the importers. Petitioner pursued this course but received a price list after the appraisement had been made and it was too late to amend the entry. He testified that the difference in the entered and appraised values was one-quarter of 1 cent per pound charged extra for clipping. The Government examiner testified that the reputation of the petitioner was good. One of the customs agents testified that in the course of his investigation he found an earlier entry had been filed for the same importer and the same type of merchandise 2 months prior to the entries involved herein, and that the broker had accepted the price given by the examiner. There was testimony by customs agents to the effect that petitioner had a reputation for careless, ness. Efowever, it was also brought out by the testimony that as to this, there was a difference of opinion.
From the record the court held that the petitioner in making entry was without intention to defraud the revenue of the United States or deceive its officials, and that even if said petitioner had been careless in making the entries, that, of itself, would not be sufficient to impute to him an intent to defraud. (United States v. Fish, 268 U. S. 607, affirming Fish v. United States, 12 Ct. Cust. Appls. 307, T. D. 40315, cited.) The petition was therefore granted._